Citation Nr: 0322352	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  The propriety of an initial evaluation of 20 percent for 
a lumbosacral strain.  

2.  The propriety of an initial evaluation of 10 percent for 
degenerative joint disease of the right ankle.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision that, 
among other things, granted service connection and a 
noncompensable (0 percent) evaluation for a lumbosacral 
strain and also granted service connection and a 10 percent 
rating for a right ankle disability, both effective from 
October 1, 1994.  In March 1996 the veteran appeared and gave 
testimony at an RO hearing before a hearing officer.  A 
transcript of this hearing is of record.  In a July 1996 
hearing officer's decision, the rating for the veteran's 
lumbar spine disability was increased to 20 percent, 
effective October 1, 1994. 

In February 2001 the undersigned Board member remanded the 
issues of increased initial ratings for the veteran's low 
back and right ankle disabilities to the RO for additional 
evidentiary development.  Effective September 23, 2002, the 
VA rating criteria for intervertebral disc syndrome were 
change and the Board informed the veteran of this change by 
letter dated in April 2003.  At that time, the veteran was 
also provided with a copy of the revised criteria and 
afforded 60 days to submit additional evidence and comments.  
No response to has been received.  

The Board notes that the RO, in a rating action of January 
2003 granted service connection for residuals of an injury to 
the right personal nerve and granted a 10 percent evaluation 
for this disability, effective October 1, 1994.  (The rating 
for this aspect of the veteran's right ankle disability is 
not in appellate status at this time).  Only the issues of 
entitlement to increased initial ratings for a low back 
disorder and for degenerative joint disease of the right 
ankle are now before the Board for further appellate 
consideration.  



FINDINGS OF FACT

1.  The veteran's lumbar spine disability results in 
intermittent low back pain without flare-ups, no more than 
moderate limitation of lumbar spine motion and symptoms 
indicative of mild intervertebral disc disease of the lumbar 
spine. 

2.  The veteran has pain, swelling, and fatigue in the right 
ankle with marked limitation of right ankle motion.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 20 percent for a 
lumbar spine disability is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5295 (2002).  

2.  An initial evaluation of 20 percent is warranted for the 
veteran's right ankle disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.7, 4.71(a), 
Diagnostic Code 5274 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, it is noted that the veteran was informed of 
the provisions of the VCAA and the relevance of this 
legislation to his current claims in a July 2001 letter.  
This letter advised him of the evidence needed to 
substantiate his present claim, and of who was responsible 
for obtaining what evidence.  Moreover, the Board's February 
2001 remand, served to inform him that he was responsible for 
informing VA of any relevant treatment, and for appearing for 
examinations.  The remand also served to inform him that VA 
would undertake to obtain records of any treatment he 
reported, and to provide examinations.  The notice 
requirements of the VCAA have thereby been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran was afforded a VA orthopedic examination to 
determine the current severity of his service connected low 
back and right ankle disabilities and the report of this 
examination contains evidence needed to evaluate his claims 
for higher initial ratings.   

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claims is 
available, but not associated with the claims folder.  
Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's claims   38 U.S.C.A. 
§ 5103A(a)(2).

Accordingly, the Board will proceed to adjudicate the 
veteran's claims based on the current record.  

                                                         I.  
Factual Background

On VA medical examination conducted in July 1994, the veteran 
complained of pain in the low back that was exacerbated by 
lifting and bending.  He also reported severe stiffness of 
the back in the morning following overuse of the back.  These 
symptoms were localized to the low back and did not radiate.  
The veteran said that he could avoid back pain by avoiding 
overuse of the back.  Evaluation revealed tenderness to 
percussion from L1 to L5 and of the paravertebral muscles 
bilaterally.  Straight leg raising was to 70 degrees 
bilaterally, and the sciatic stretch was negative.  

The veteran had forward flexion of the lumbar spine to 85 
degrees and extension of 25 degrees.  Rotation was 25 degrees 
on the right and 35 degrees on the left.  The veteran tilted 
35 degrees to the right and 30 degrees to the left.  Reflexes 
were normal and the toes were down going.  The veteran's gait 
was mildly antalgic and he had a limp that favored the right 
leg.  

An X-ray of the lumbosacral spine showed a suggestion of mild 
narrowing of the L4-L5 interspace.  There was no bony 
destruction and very slight retrolisthesis of L3 in respect 
to L4, and L4 in respect to L5.  A unilateral thin pars 
interarticularis was seen on the left.  The diagnoses of the 
examination included lumbosacral back muscle strain secondary 
to overuse.  

During the examination the veteran also gave a history of a 
right ankle fracture resulting from injuries sustained in a 
1977 motorcycle accident.  The veteran complained of some 
ankle pain on prolonged standing and walking.  Evaluation 
revealed 15 degrees of dorsiflexion in the right ankle and 35 
degrees of plantar flexion.  Neurological evaluation revealed 
atrophy of the right anterior tibialis muscle and the right 
gastroc soleus muscle.   An X-ray revealed an old fracture of 
the lateral malleolus tip with slight widening of the lateral 
ankle mortise. There was a suggestion of widening of the 
anterior joint space.  The diagnosis was history of right 
ankle fracture with widening of the ankle mortise, 
instability, and atrophy of the anterior tibialis muscle and 
the gastroc soleus muscle.

In testimony given at a March 1996 RO hearing the veteran 
said that he had problems controlling the lateral motion of 
his right ankle, especially if he ran.  He also reported 
considerable pain in the ankle.  He also testified that he 
experienced intermittent pain in his low back, especially 
after heavy lifting.  He said that he had not lost work time 
for this disability and he said that his back pain did not 
cause him to lose sleep because the pain responded to 
medication.

On an April 1996 VA orthopedic examination the veteran 
complained of low back pain that radiated down into the right 
buttock.  He denied bowel or bladder dysfunction.  
Examination revealed no list, scoliosis, or tenderness.  The 
veteran's resting position was one of 30 degrees of lumbar 
lordosis while standing and from this position he could 
further extend to 40 degrees, for 10 degrees of extension.  
He could forward flex to the 0 degree position, for 30 
degrees of flexion.  He had 20 degrees of rotation 
bilaterally, and he also had 20 degrees of lateral flexion, 
bilaterally.  Reflexes were intact in the lower extremities 
and there were no muscular deficits in the calves and thighs.  
No sensory deficits were elicited and there was slight 
weakness in right ankle inversion.  Sitting straight leg 
raising produced complaints of low back pain.  The impression 
was chronic low back strain.   

Examination of the ankles revealed pronation in the right 
ankle that was absent in the left.  The veteran was unable to 
balance on his right foot and he could not dorsiflex the 
right ankle to stand on his right heel. but he had no 
problems with standing on his right toes.  By voluntary 
effort he lacked 20 degrees of dorsiflexion to the neutral 
position.  The veteran had 20 degrees of plantar flexion, 10 
degrees of inversion, and 10 degrees of eversion.   The 
impression was post-traumatic instability of the right ankle.  

On further VA orthopedic examination conducted in September 
1999, there was no tenderness or pain to palpation of the 
thoracolumbar spine and no muscle spasm were reported. Deep 
tendon reflexes were 2+ and symmetric bilaterally.  Straight 
leg raising was negative bilaterally.  Sensation in the lower 
extremities was normal.  The veteran had 70 degrees of 
flexion in the lumbar spine and 20 degrees of extension.  
Side bending was to 20 degrees bilaterally.  All motion was 
accompanied by complaints of slight pain at the extremes of 
motion.  The diagnosis was lumbar spine with grade I 
spondylolisthesis at L5 and mild degenerative disc disease.  
Functional impairment was considered mild.  

Examination of the right ankle revealed a deformity in the 
form of a moderate prominence about the anteromedial aspect 
of the distal tibia, just above the ankle joint.  There was 
no tenderness to percussion and no gross swelling.  The 
veteran lacked 10 degrees of dorsiflexion from neutral.  
Plantar flexion was to 45 degrees and there was no inversion 
at all.  He had 25 percent of normal eversion compared to the 
left ankle. The diagnosis was status post fracture of right 
ankle with residuals.  Functional impairment was rated to be 
at least moderate.   .

On a June 2002 VA orthopedic examination, the veteran said 
that he developed back pain about once a week or two to three 
times over a fifteen-day period.  He denied having flare-ups.  
There was no tenderness to percussion over the lumbothoracic 
spine and no muscle spasms were reported.  Seated straight 
leg raising was negative bilaterally.  Muscle strength 
testing was normal.  There was no evidence of fatigue or 
incoordination.  Deep tendon reflexes were 2+ bilaterally and 
the Achilles tendon reflexes were 1 to 2 + bilaterally.  The 
veteran had 85 degrees of flexion in the thoracolumbar spine 
and extension of 20 degrees.  Side bending was 25 degrees on 
the right and 20 degrees on the left.  There were no 
complaints of pain on motion.  The impression was lumbosacral 
spine with Grade I spondylolisthesis at L5 and minimal 
degenerative disc disease.  Functional impairment was 
considered to be from mild to moderate.  

During the examination the veteran said that his right ankle 
was becoming more painful in that it became tired more 
easily.  The pain was said to increase with use and the 
veteran was said to limp daily.  The ankle reportedly swelled 
about twice weekly.  On evaluation there was a minimal limp 
on the right.  There was slight to slight + tenderness in the 
fibular maleolus region.  Five + general swelling was noted 
about the ankle medially laterally, and anteriorly.  Manual 
muscle strength was 4/5 dorsiflexion and 5/5 plantar flexion.  
There was no evidence of fatigue or incoordination.  The 
right ankle lacked 10 degrees of dorsiflexion and plantar 
flexion was 45 degrees.  The impression was old healed 
fracture of the distal fibula.  It was noted that a September 
1999 X-ray showed no degenerative joint disease and none was 
shown on a current x-ray.  Functional impairment was said to 
be moderate.

                                                           
II.  Legal Analysis.         

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity. 38 U.S.C.A. § 1155. Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7

The veteran's lumbosacral spine disorder has been assigned a 
20 percent initial rating as a lumbosacral strain under 38 
C.F.R. § 4.71a, DC 5295.  Under the provisions of this 
diagnostic code, a 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space. Id. A 40 percent evaluation 
is also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion. 
Id

The veteran's service connected low back disability may also 
be evaluated on the basis of limitation of motion of lumbar 
spine under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5292.  Under this diagnostic code a 20 percent 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  A 40 percent evaluation is assigned for 
severe limitation of motion.  

The veteran's low back disorder may also be rated under of 38 
C.F.R. § 4.71a Diagnostic Code 5293 as intervertebral disc 
syndrome, Diagnostic Code 5293 (2002). Under the provisions 
of that diagnostic code in effect prior to September 23, 
2002, a 20 percent evaluation is provided for moderate 
intervertebral disc disease. A 40 percent evaluation is 
contemplated for severe, recurring attacks of intervertebral 
disc syndrome without relief. A 60 percent evaluation, the 
highest rating available under that diagnostic code, is 
assigned where there is pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Effective September 23, 2002, intervertebral disc disease is 
rated either on the basis of the duration of incapacitating 
episodes; or by combining evaluations for the orthopedic and 
neurologic manifestations. 67 Fed. Reg. 54349 (Aug. 22, 
2002).

Under the revised regulations, intervertebral disc syndrome 
is evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, using whichever 
method results in the higher evaluation.  An incapacitating 
episode is a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician. The evaluations based on incapacitating episodes 
are as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months  
.........................................
............ 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months 
.............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months 
.............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months 
.............................. 10 percent
67 Fed. Reg. 54,345-54,349 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation. If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change. The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change. VAOPGCPREC 
3-2000 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45. The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A review of the relevant clinical evidence fails to 
demonstrate that the veteran's service connected low back 
disability warrants a 40 percent evaluation under the 
provisions of Diagnostic Code 5295.  Several VA examinations 
have been conducted during the relevant appeal period and 
while a some limitation of motion, a Grade I 
spondylolisthesis and some mild joint space narrowing has 
been shown severe symptomatology in the lumbar spine has not 
been demonstrated and there are no clinical findings of 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending or 
arthritic changes.  Clinical records show no abnormal 
mobility of the lumbar spine.  Therefore, an initial 
evaluation in excess of 20 percent for the veteran's lumbar 
spine disability under Diagnostic Code 5295 is not warranted.    

Review of the findings contained in the several VA 
examination reports for the relevant period does not 
demonstrate that the veteran has severe limitation of the 
lumbar spine such as to justify an increased rating under 
Diagnostic Code 5292.  VA has published proposed regulations 
that define normal lumbar flexion as being to 90 degrees; 
normal extension as being to 30 degrees; normal lateral 
flexion as being to 30 degrees on each side; and normal 
rotation as being to 30 degrees on each side.  67 Fed. Reg. 
56,515 (Sept. 4, 2002).  The VA examiner conducting the July 
1994 examination defined normal flexion as being to 95 
degrees, and normal extension as being to 35 degrees.  The 
examiner conducting the September 2002 examination described 
side being between 15 and 20 degrees as indicative of no loss 
of lateral bending in a standing position.

The veteran's range of flexion has generally been reported as 
between 70 and 105 degrees; the range of extension between 15 
and 25 degrees; and the range of lateral bending as between 
15 and 25 degrees.  The April 1996 examination suggests a 
somewhat more severe degree of limitation of motion.  
However, that examination seems anomalous given the other 
findings both before and after that examination, and the fact 
that the veteran did not report that his symptoms had 
increased since the previous examination when a much greater 
range of motion had been found.

These findings suggest that he retains most of the normal 
ability to bend forward, and approximately half or more of 
the other ranges of motion.  The June 2002 examiner estimated 
that functional factors caused 5 degrees of additional 
limitation of motion in flexion, extension and lateral 
bending.  

No fatigue or incoordination due to the veteran's low back 
disorder has been shown and even with consideration of the 
veteran's complaints of slight pain at the extremes of range 
of motion as required by 38 C.F.R. § 4.45, the veteran's 
demonstrated loss of lumbar spine motion is not more than 
moderate in degree.  

Finally, the evidence of record does not demonstrate that the 
veteran has symptoms of intervertebral disc disease in the 
lumbar spine that would justify an evaluation in excess of 20 
percent under either the old or the new rating criteria of 
Diagnostic Code 5293.  While the veteran does experience some 
low back pain especially upon overuse, the evidence does not 
indicate severe symptoms of disc disease with only 
intermittent relief that are required under the old criteria 
of this diagnostic code.  No examiner has found the 
disability to be severe, and they have not reported any 
significant neurologic impairment.

Considering the new criteria, the record shows that he has 
not required any periods of bed rest.  As just discussed, his 
orthopedic symptoms would not warrant more than a 20 percent 
evaluation, and he has essentially no neurologic symptoms 
that would warrant a separate evaluation.  His muscle 
strength (except in the separately service connected right 
lower extremity) and reflexes have been present.  

In view of the above, the Board concludes that the veteran's 
service connected lumbar spine disability is adequately 
reflected by the 20 percent rating currently assigned for 
this disorder.  Moreover, the 20 rating currently assigned 
for the veteran's low back disorder is the most disabling the 
veteran's lumbar spine disorder has been since the date of 
the claim, which in this case is the day following discharge 
from service.  Accordingly, staged ratings for the low back 
disorder are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran has been assigned a 10 percent rating for 
degenerative joint disease of the right ankle under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 5110-5271 
based on limitation of motion in the right ankle.  Under 
Diagnostic Code 5271, a 10 percent rating is assigned for 
moderate limitation of motion in the ankle.  A 20 percent 
rating is assigned for marked limitation of motion in the 
ankle.  

The findings contained the reports of several VA examinations 
conducted between 1994 and 2002 generally indicates that the 
veteran has little or no loss of plantar flexion in the right 
ankle, but has only about half of normal dorsiflexion in the 
ankle joint.  See 38 C.F.R. § 4.71, Plate II (2002) (defining 
normal dorsiflexion as being to 20 degrees, and normal 
plantar flexion as being to 45 degrees).  It further appears 
that the veteran has significantly diminished inversion and 
eversion of the right ankle and he has consistently 
complained of pain in the ankle on use as well as 
fatigability.  Swelling in the right ankle has also been 
clinically demonstrated.  With consideration of the 
provisions of 38 C.F.R. §§ 4.45 and 4.7, the Board finds that 
the veteran's limitation of motion in the right ankle 
approximates a degree that can be best described a marked.  
Since that is the case a 20 percent rating for right ankle 
disability under Diagnostic Code 5271 is warranted and the 
Board is of the opinion that this rating most accurately 
describes the degree of disability in the right ankle since 
October 1, 1994, the date of service connection for this 
disability.  See Fenderson v. West.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the veteran's lumbar spine disability is denied.  

Entitlement to an initial evaluation of 20 percent for a 
right ankle disability is granted effective October 1, 1994.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

